                           SPECIAL CONDITIONS OF RELEASE
                                                              Re: Laughlin, Deborah
                                                              No.: 2:19-CR-00229 WBS
                                                              Date: December 23, 2019

1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You must report in person to the Pretrial Services Agency on the first working day following your release
   from custody;

3. You must reside at a location approved by the pretrial services officer and not move or absent yourself from
   this residence for more than 24 hours without the prior approval of the pretrial services officer;

4. You must cooperate in the collection of a DNA sample;

5. You must restrict your travel to Eastern District of California unless otherwise approved in advance by the
   pretrial services officer;

6. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive device,
   or other dangerous weapon; additionally, you must provide written proof of divestment of all
   firearms/ammunition currently under your control;

7. You must refrain from the excessive use of alcohol or any use of a narcotic drug or other controlled
   substance without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
   immediately of any prescribed medication(s). However, medicinal marijuana prescribed and/or
   recommended may not be used;

8. You must submit to drug and/or alcohol testing as approved by the pretrial services officer. You must pay
   all or part of the costs of the testing services based upon your ability to pay, as determined by the pretrial
   services officer;

9. You must participate in a program of medical or psychiatric treatment, including treatment for drug or
   alcohol dependency, as approved by the pretrial services officer. You must pay all or part of the costs of
   the counseling services based upon your ability to pay, as determined by the pretrial services officer;

10. You must not associate or have any contact with any co-defendants or related case defendants unless in the
    presence of counsel or otherwise approved in advance by the pretrial services officer;

11. You must report any contact with law enforcement to your pretrial services officer within 24 hours; and,

12. You must not associate or have any contact with co-defendants in this pending case, or related cases, unless
    in the presence of counsel or otherwise approved in advance by the pretrial services officer;
